
	
		I
		111th CONGRESS
		1st Session
		H. R. 2692
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Thornberry (for
			 himself, Mr. Ross,
			 Mr. Broun of Georgia,
			 Mr. Skelton,
			 Mr. Thompson of Pennsylvania,
			 Mr. Heller, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  restore State authority to waive the 35-mile rule for designating critical
		  access hospitals under the Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 CAH Designation Waiver Authority Act
			 of 2009.
		2.Restoring State
			 Authority to Waive the 35-mile rule for Medicare Critical Access Hospital
			 designationsSection
			 1820(c)(2)(B)(i)(II) of the Social Security Act (42 U.S.C.
			 1395i–4(c)(2)(B)(i)(II)) is amended by inserting or on or after the date
			 of enactment of the CAH Designation Waiver Authority Act of 2009 after
			 January 1, 2006,.
		
